Citation Nr: 1427096	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which declined to reopen the claim.  The RO in Reno, Nevada, currently has jurisdiction.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.

The reopened claim for service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions issued by the Fort Harrison RO in October 2006 and May 2007 denied a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the basis that the diagnosed disability neither occurred in, nor was caused by, service; that a diagnosis of PTSD was made in relation to childhood traumas; that there was no evidence of a closed head injury during service; and that a favorable medical opinion was based on an inaccurate factual premise such that it was insufficient to establish an etiological relationship between the Veteran's psychiatric disorder and service.  
2.  Additional evidence submitted since the issuance of the October 2006 and May 2007 rating decisions on the issue of service connection for an acquired psychiatric disorder, to include PTSD, new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for an acquired psychiatric disorder, to include PTSD, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include PTSD.  The RO has declined to reopen the claim and has continued prior denials of the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

Rating decisions issued by the Fort Harrison RO in October 2006 and May 2007 denied a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the basis that the diagnosed disability neither occurred in, nor was caused by, service; that a diagnosis of PTSD was made in relation to childhood traumas; that there was no evidence of a closed head injury during service; and that a favorable medical opinion was based on an inaccurate factual premise such that it was insufficient to establish an etiological relationship between the Veteran's psychiatric disorder and service.  The Veteran did not appeal either decision and they became final.  

The Veteran filed a claim to reopen in April 2009, and this appeal ensues from the June 2009 rating decision issued by the Fort Harrison RO, which declined to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence added to the record since the October 2006 and May 2007 rating decisions includes an April 2012 VA Form 646, which asserts that the Veteran "displayed most disruptive or abnormal behavior after" the January 1966 motor vehicle accident.  This assertion was not raised before, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for service connection for an acquired psychiatric disorder, to include PTSD, and therefore that claim is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran reported receiving VA treatment at the facility in Fort Harrison, Montana, in 1969.  See June 1978 congressional statement.  There is no indication from review of the claims file that records from this facility were ever requested.  This must be accomplished on remand.  

The VA examination with opinion obtained by the RO in March 2011, to include the May 2011 and July 2011 addendums to the original opinion, are not adequate.  This is so because no actual opinion on the etiology of the Veteran's diagnosed psychiatric disorders was rendered.  This must be rectified on remand.  

As the claim is being remanded for the foregoing reasons, additional VA treatment records from the facilities in Las Vegas and Fort Harrison must be obtained. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Montana Health Care System (located in Fort Harrison), dated from 1969 to September 2005 and since August 2008.  If any of the records requested between 1969 and September 2005 are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain them would be futile.

2.  Obtain the Veteran's treatment records from the VA Southern Nevada Healthcare System (VASNHS), dated since June 2011.  

3.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the VA examiner must address the findings in the Veteran's service personnel records, which document that he was committed to the Montana State Industrial School after stealing gasoline and leaving home without permission in December 1961, when he was 15 years old; and that he received two article 15 punishments while in service, namely in February 1965 and in June 1967.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


